              Case 2:20-mj-00161-JDP Document 5 Filed 10/21/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER                                                      FILED
   Assistant United States Attorney                                      Oct 21, 2020
 3 501 I Street, Suite 10-100                                        CLERK, U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF CALIFORNIA

   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff

 7
   United States of America                              SEALED
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
                United States of America            CASE NO.      2:20-mj-0161 JDP
11
                           v.                       SEALING ORDER
12
                 Johnnie ROSS JR. and               UNDER SEAL
13
                   Vin GAINES JR.
14

15

16                                             SEALING ORDER
17         Upon Application of the United States of America and good cause having been shown,
18         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is hereby ordered,
19 SEALED until further order of this Court.

20

21   Dated:    October 21, 2020
                                                      Hon. Jeremy D. Peterson
22                                                    U.S. MAGISTRATE JUDGE
23

24

25

26

27

28

     SEALING ORDER
